DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-4 and 6-9, in the reply filed on 02-03-22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US20140268780), in view of Komatsu et al. (US20180186935), kozakai et al. (US20070090299) and Arai et al. (US20080254300).
Re Claim 1, Wang show and disclose
 A method of making a flexible printed circuit board (flexible printed circuit board, fig. 3) which includes a base film (resin film 10, fig. 3) having an insulating property, a conductive pattern (conductive pattern layer 20, fig. 3) disposed on either one or both surfaces of the base film, and a cover layer (30 and 35, fig. 3) covering a conductive-pattern side of a laminated structure inclusive of the base film and the conductive pattern (fig. 3), the method comprising: 

Wang disclosed claimed invention, except Wang does not explicitly disclose the softening points of the polyimide and epoxy resin, 
Komatsu teaches the polyimide has a softening temperature of preferably 250 to 550° C., more preferably 350 to 550° C., and further preferably 360 to 510° C. [0047]; and Koazkai teaches the softening temperature of an epoxy resin is 55-57.degree. C. [0123];
Since Wang disclosed the polyimide and epoxy resin layers, therefore, it would have been obvious to one having ordinary skill in the art to use the polyimide and epoxy resin as taught by Komatsu and Koazkai in the electronic device of Wang, in order to have variety design choice of characters of the known material for the electrical device; and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its characters for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416; 
after the modification, the second resin layer softens at a softens at a lower temperature (epoxy, 55-57° C.) than does the first resin layer (polyimide, 250 to 510° C.);
Wang does not disclose

Arai teaches a device wherein
	a pressure bonding step of vacuum bagging the laminated structure and the cover film at a temperature higher than a softening temperature of the second resin layer (Manufacture of Multiple-Layered Printed Wiring Board: a vacuum hot pressure forming process of the obtained board was conducted by employing a vacuum pressure laminator apparatus at a pressure of 0.5 MPa and a temperature of 100 degree C., [0160]).
Therefore, it would have been obvious to one having ordinary skill in the art to use the process to bond the laminated circuit board as taught by Arai in the electronic device of Wang, in order to make the bonding more complete and reliable (since the bonding temperature higher than epoxy adhesive layer, it would reduce viscosity and increase fluidity of the epoxy adhesive and make more complete bonding for the laminated circuit board) for the electronic device. 
Examiner’s Notes: This is also the reason for using the outmost polyimide cover layer with higher softening temperature, to ensure the outmost cover layer not being soften, deformed or damaged under heat and pressure bonding process. 
Re Claim 2, Wang, Komatsu and kozakai disclose
The method of making a flexible printed circuit board as claimed in claim 1, wherein a main polymer of the first resin layer is a polyimide (polyimide, see claim 1 .
Claims 3-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., in view of Komatsu et al., kozakai et al. and Arai et al., further in view of Wang* (same person of the main reference) (US20160163451).
Re Claims 3-4 and 6-9, Wang, Komatsu, kozakai and Arai disclose
The method of making a flexible printed circuit board as claimed in claims 1 and 2 respectively,
Wang, Komatsu, kozakai and Arai do not disclose
wherein the conductive pattern forms a planar coil element, wherein an average circuit pitch of the conductive pattern is greater than or equal to 5 µm and less than or equal to 20 µm.
Wang* teaches a device wherein
the conductive pattern forms a planar coil element (flexible circuit board having conductive patters of a planar spiral coil 20, [0028], fig. 2), an average circuit pitch of the conductive pattern is greater than or equal to 5 µm and less than or equal to 20 µm (the center-to-center pitch between adjacent electrically conductive traces of coil 20 may range from about 10 micrometers to about 2,000 micrometers, [0028]).
Therefore, it would have been obvious to one having ordinary skill in the art to use conductive pattern of a spiral coil in the flexible circuit board as taught by Wang* in the flexible circuit board of Wang, in order to have variety design choice of usages for conductive pattern in the flexible circuit board for the . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20200150725-A1 US-20190288092-A1 US-20110005811-A1 US-20110007478-A1 US-20060194063-A1 US-20190214321-A1 US-20180339493-A1 US-20180220530-A1 US-20190320527-A1 US-20190002689-A1 US-20180339497-A1 US-20180215971-A1 US-20180111293-A1 US-20130199830-A1 US-20110247865-A1 US-20100181285-A1 US-20100065317-A1 US-20080317402-A1 US-20080247703-A1 US-20080247704-A1 US-20080236876-A1 US-20080170819-A1 US-20070297729-A1 US-20060163740-A1 US-20060065534-A1 US-20060012967-A1 US-20050073044-A1 US-20040212030-A1 US-20160340555-A1 US-20130260207-A1 US-20130237639-A1 US-6889433-B1 US-10321578-B2 US-6930258-B1 US-6353080-B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848